 

Exhibit 10.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEXVET BIOPHARMA PUBLIC LIMITED COMPANY

 

2015 EQUITY INCENTIVE PLAN

 

 



 

--------------------------------------------------------------------------------

 

1.

Establishment, Purpose and Term of Plan

1

1.1

Establishment

1

1.2

Purpose

1

1.3

Term of Plan

1

2.

Definitions and Construction

1

2.1

Definitions

1

2.2

Construction

8

3.

Administration

8

3.1

Administration by the Committee

8

3.2

Authority of Officers

8

3.3

Administration with Respect to Insiders

9

3.4

Committee Complying with Section 162(m)

9

3.5

Powers of the Committee

9

3.6

Option Repricing

10

3.7

Indemnification

10

4.

Shares Subject to Plan

10

4.1

Maximum Number of Shares Issuable

10

4.2

Annual Increase in Maximum Number of Shares Issuable

11

4.3

Share Counting

11

4.4

Adjustments for Changes in Capital Structure

11

4.5

Assumption or Substitution of Awards

12

5.

Eligibility, Participation, Minimum Exercise/Purchase Price, and Incentive Stock
Option Limitations


12

5.1

Persons Eligible for Awards

12

5.2

Participation in the Plan

12

5.3

Minimum Exercise/Purchase Price

12

5.4

Incentive Stock Option Limitations

12

6.

Share Options

13

6.1

Exercise Price

13

6.2

Exercisability and Term of Options

13

6.3

Payment of Exercise Price

14

6.4

Effect of Termination of Service

15

6.5

Transferability of Options

16

-i-

--------------------------------------------------------------------------------

 

7.

Restricted Share Units

16

7.1

Grant of Restricted Share Unit Awards

16

7.2

Purchase Price

16

7.3

Vesting

17

7.4

Voting Rights, Dividend Equivalent Rights, and Distributions

17

7.5

Effect of Termination of Service

18

7.6

Settlement of Restricted Share Unit Awards

18

7.7

Nontransferability of Restricted Share Unit Awards

18

8.

Performance Awards

18

8.1

Types of Performance Awards Authorized

18

8.2

Initial Value of Performance Shares and Performance Units

18

8.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula


19

8.4

Measurement of Performance Goals

19

8.5

Settlement of Performance Awards

20

8.6

Voting Rights; Dividend Equivalent Rights and Distributions

21

8.7

Effect of Termination of Service

22

8.8

Nontransferability of Performance Awards

22

9.

Cash-Based Awards and Other Share-Based Awards

22

9.1

Grant of Cash-Based Awards

23

9.2

Grant of Other Share-Based Awards

23

9.3

Value of Cash-Based and Other Share-Based Awards

23

9.4

Payment or Settlement of Cash-Based Awards and Other Share-Based Awards


23

9.5

Voting Rights; Dividend Equivalent Rights and Distributions

23

9.6

Effect of Termination of Service

24

9.7

Nontransferability of Cash-Based Awards and Other Share-Based Awards


24

10.

Standard Forms of Award Agreement

24

10.1

Award Agreements

24

10.2

Authority to Vary Terms

24

11.

Change in Control

25

11.1

Effect of Change in Control on Awards

25

-ii-

--------------------------------------------------------------------------------

 

11.2

Effect of Change in Control on Nonemployee Director Awards

26

11.3

Federal Excise Tax Under Section 4999 of the Code

26

12.

Compliance with Applicable Law

27

13.

Compliance with Section 409A

27

13.1

Awards Subject to Section 409A

27

13.2

Deferral and/or Distribution Elections

28

13.3

Subsequent Elections

28

13.4

Payment of Section 409A Deferred Compensation

29

14.

Tax Withholding

31

14.1

Tax Withholding in General

31

14.2

Withholding in or Directed Sale of Shares

31

15.

Amendment, Suspension or Termination of Plan

32

16.

Miscellaneous Provisions

32

16.1

Repurchase Rights

32

16.2

Forfeiture Events

32

16.3

Provision of Information

33

16.4

Rights as Employee, Consultant or Director

33

16.5

Rights as a Shareholder

33

16.6

Delivery of Title to Shares

33

16.7

Fractional Shares

33

16.8

Retirement and Welfare Plans

33

16.9

Beneficiary Designation

34

16.10

Severability

34

16.11

No Constraint on Corporate Action

34

16.12

Unfunded Obligation

34

16.13

No Representations or Covenants with respect to Tax Qualification

34

16.14

Choice of Law

35

 





 

 

-iii-

--------------------------------------------------------------------------------

 

Nexvet Biopharma Public Limited Company

2015 Equity Incentive Plan

 

 

1.Establishment, Purpose and Term of Plan.

1.1Establishment.  

The Nexvet Biopharma Public Limited Company 2015 Equity Incentive Plan (the
“Plan”) is hereby established effective as of the day immediately preceding the
effective date of the initial registration by the Company of its Shares under
Section 12 of the Securities Act (the “Effective Date”).

1.2Purpose.  

The purpose of the Plan is to advance the interests of the Participating Company
Group and its shareholders by providing an incentive to attract, retain and
reward persons performing services for the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group.  The Plan seeks to achieve this purpose by
providing for Awards in the form of Options, Restricted Share Units, Performance
Shares, Performance Units, Cash-Based Awards and Other Share-Based Awards.

1.3Term of Plan.  

The Plan shall continue in effect until its termination by the Committee;
provided, however, that all Awards shall be granted, if at all, within ten (10)
years from the Effective Date.

2.Definitions and Construction.

2.1Definitions.

Whenever used herein, the following terms shall have their respective meanings
set forth below:

(a)“Affiliate” means (i) a parent entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities.  For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

(b)“Award” means any Option, Restricted Share Unit, Performance Share,
Performance Unit, Cash-Based Award, or Other Share-Based Award granted under the
Plan.

(c)“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

(d)“Board” means the Board of Directors of the Company.

(e)“Cash-Based Award” means an Award denominated in cash and granted pursuant to
Section 9.

 

--------------------------------------------------------------------------------

 

(f)“Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).

(g)“Cause” means, unless such term or an equivalent term is otherwise defined by
the applicable Award Agreement or other written agreement between a Participant
and a Participating Company applicable to an Award, any of the following:
(i) the Participant’s theft, dishonesty, willful misconduct, breach of fiduciary
duty for personal profit, or falsification of any Participating Company
documents or records; (ii) the Participant’s material failure to abide by a
Participating Company’s code of conduct or other policies (including, without
limitation, policies relating to confidentiality and reasonable workplace
conduct); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (v) the Participant’s repeated failure to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable opportunity to cure, such failure; (vi) any material breach by
the Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.

(h)“Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between the Participant and a Participating Company applicable to an Award, the
occurrence of any one or a combination of the following:

(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then‑outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company, or (E) any acquisition by an entity owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

(ii)an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power

2

--------------------------------------------------------------------------------

 

of the outstanding securities entitled to vote generally in the election of
Directors or, in the case of an Ownership Change Event described in
Section 2.1(cc)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be; or

(iii)a date specified by the Committee following approval by the shareholders of
a plan of complete liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Directors who were Directors of the Company immediately preceding
the commencement of the actions leading up to the Change in Control (but
excluding a director who was elected or nominated in connection with an actual
or threatened proxy contest relating to the election of directors of the
Company).

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(h) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

(i)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.

(j)“Committee” means the Compensation Committee of the Board and such other
committee or subcommittee of the Board, if any, duly appointed to administer the
Plan and having such powers in each instance as shall be specified by the
Board.  If, at any time, there is no committee of the Board then authorized or
properly constituted to administer the Plan, the Board shall exercise all of the
powers of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(k)“Company” means Nexvet Biopharma Public Limited Company, a corporation
incorporated in Ireland, and any successor corporation thereto.

(l)“Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on registration on Form S‑8 under the Securities Act.

(m)“Covered Employee” means, at any time the Plan is subject to Section 162(m),
any Employee who is or may reasonably be expected to become a “covered employee”
as defined in Section 162(m), or any successor statute, and who is designated,
either as an individual Employee or a member of a class of Employees, by the
Committee no later than the earlier of (i) the date that is ninety (90) days
after the beginning of the Performance Period, or (ii)

3

--------------------------------------------------------------------------------

 

the date on which twenty-five percent (25%) of the Performance Period has
elapsed, as a “Covered Employee” under this Plan for such applicable Performance
Period.

(n)“Director” means a member of the Board.

(o)“Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

(p)“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.

(q)“Employee” means any person treated as an employee (including an Officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a Director’s fee shall be
sufficient to constitute employment for purposes of the Plan.  The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may
be.  For purposes of an individual’s rights, if any, under the terms of the Plan
as of the time of the Company’s determination of whether or not the individual
is an Employee, all such determinations by the Company shall be final, binding
and conclusive as to such rights, if any, notwithstanding that the Company or
any court of law or governmental agency subsequently makes a contrary
determination as to such individual’s status as an Employee.

(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)“Fair Market Value” means, as of any date, the value of a Share or other
property as determined by the Committee, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

(i)Except as otherwise determined by the Committee, if, on such date, the Shares
are listed or quoted on a national or regional securities exchange or quotation
system, the Fair Market Value of a Share shall be the closing price of a Share
as quoted on the national or regional securities exchange or quotation system
constituting the primary market for the Shares, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date does not fall on a day on which the Shares have traded on such securities
exchange or quotation system, the date on which the Fair Market Value shall be
established shall be the last day on which the Shares were so traded or quoted
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

4

--------------------------------------------------------------------------------

 

(ii)Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a Share on the basis of the opening, closing,
or average of the high and low sale prices of a Share on such date or the
preceding trading day, the actual sale price of a Share received by a
Participant, any other reasonable basis using actual transactions in the Shares
as reported on a national or regional securities exchange or quotation system,
or on any other basis consistent with the requirements of Section 409A
(including, but not limited to, the determination of Fair Market Value based on
the average selling price of the Shares during a specified period that is within
thirty (30) days before or thirty (30) days after such date, provided that, with
respect to the grant of an Option, the commitment to grant such Award based on
such valuation method must be irrevocable before the beginning of the specified
period).  The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan to the
extent consistent with the requirements of Section 409A.

(iii)If, on such date, the Shares are not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
Share shall be as determined by the Committee in good faith without regard to
any restriction other than a restriction which, by its terms, will never lapse,
and in a manner consistent with the requirements of Section 409A.

(t)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(u)“Insider” means an Officer, a Director or other person whose transactions in
Shares are subject to Section 16 of the Exchange Act.

(v)“Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

(w)“Nonemployee Director” means a Director who is not an Employee.

(x)“Nonemployee Director Award” means any Award granted to a Nonemployee
Director.

(y)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.

(z)“Officer” means any person designated by the Board as an officer of the
Company.

(aa)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(bb)“Other Share-Based Award” means an Award denominated in Shares and granted
pursuant to Section 9.

5

--------------------------------------------------------------------------------

 

(cc)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company:  (i) the direct or indirect sale or exchange in a single
or series of related transactions by the shareholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(dd)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(ee)“Participant” means any eligible person who has been granted one or more
Awards.

(ff)“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation, or Affiliate.

(gg)“Participating Company Group” means, at any point in time, the Company and
all other entities collectively which are then Participating Companies.

(hh)“Performance Award” means an Award of Performance Shares or Performance
Units.

(ii)“Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 8.3 which provides the
basis for computing the value of a Performance Award at one or more levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.

(jj)“Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.

(kk)“Performance Goal” means a performance goal established by the Committee
pursuant to Section 8.3.

(ll)“Performance Period” means a period established by the Committee pursuant to
Section 10.3 at the end of which one or more Performance Goals are to be
measured.

(mm)“Performance Share” means a right granted to a Participant pursuant to
Section 8 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

(nn)“Performance Unit” means a right granted to a Participant pursuant to
Section 8 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

6

--------------------------------------------------------------------------------

 

(oo)“Restricted Share Unit” means a right granted to a Participant pursuant to
Section 7 to receive on a future date or the occurrence of a future event a
Share or cash in lieu thereof, as determined by the Committee.

(pp)“Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(qq)“Section 162(m)” means Section 162(m) of the Code.

(rr)“Section 409A” means Section 409A of the Code.

(ss)“Section 409A Deferred Compensation” means compensation provided pursuant to
an Award that constitutes nonqualified deferred compensation within the meaning
of Section 409A.

(tt)“Securities Act” means the Securities Act of 1933, as amended.

(uu)“Service” means a Participant’s employment or service with the Participating
Company Group, whether as an Employee, a Director or a Consultant.  Unless
otherwise provided by the Committee, a Participant’s Service shall not be deemed
to have terminated merely because of a change in the capacity in which the
Participant renders Service or a change in the Participating Company for which
the Participant renders Service, provided that there is no interruption or
termination of the Participant’s Service.  Furthermore, a Participant’s Service
shall not be deemed to have been interrupted or terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company.  However, unless otherwise provided by the Committee,
if any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, an unpaid leave of absence shall not be treated as
Service for purposes of determining vesting under the Participant’s Award
Agreement.  A Participant’s Service shall be deemed to have terminated either
upon an actual termination of Service or upon the business entity for which the
Participant performs Service ceasing to be a Participating Company.  Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of and reason for
such termination.

(vv)“Shares” means the ordinary shares of the Company, as adjusted from time to
time in accordance with Section 4.4.

(ww)“Share Tender Exercise” means a Share Tender Exercise as defined in
Section 6.3(b)(ii).

(xx)“Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(yy)“Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns securities possessing more than ten percent
(10%) of the

7

--------------------------------------------------------------------------------

 

total combined voting power of all classes of securities of a Subsidiary
Corporation or a Parent Corporation within the meaning of Section 422(b)(6) of
the Code.

(zz)“Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

(aaa)“Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which an Award or shares subject to an
Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service or failure of a
performance condition to be satisfied.

2.2Construction.  

Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan.  Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular.  Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

3.Administration.

3.1Administration by the Committee.  

The Board has delegated the administration of the Plan to the Committee
including the authority to grant one or more Awards without the further approval
of the Board.  The Plan shall be administered by the Committee.  All questions
of interpretation of the Plan, of any Award Agreement or of any other form of
agreement or other document employed by the Company in the administration of the
Plan or of any Award shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or such Award, unless fraudulent or made in bad faith.  Any
and all actions, decisions and determinations taken or made by the Committee in
the exercise of its discretion pursuant to the Plan or Award Agreement or other
agreement thereunder (other than determining questions of interpretation
pursuant to the preceding sentence) shall be final, binding and conclusive upon
all persons having an interest therein. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company.

3.2Authority of Officers.  

Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, determination or election that is the
responsibility of or that is allocated to the Company herein, provided that the
Officer has apparent authority with respect to such matter, right, obligation,
determination or election.  To the extent permitted by applicable law, the Board
or the Committee may, in its discretion, delegate to a committee comprised of
one or more Officers and/or Directors the authority to grant one or more Awards
of Options or Restricted Share Units, without further approval of the Board or
the Committee, to any Employee, other than an Employee who, at the time of such
grant, is an Insider or a Covered Employee, and to exercise such other powers
under the Plan as the Board or the Committee may determine; provided, however,
that (a) the Board and/or the Committee shall fix the maximum number of shares
subject to Awards that may be granted by such Officers and/or Directors, (b)
each such Award shall be subject to the terms and conditions of the appropriate

8

--------------------------------------------------------------------------------

 

standard form of Award Agreement approved by the Board or the Committee and
shall conform to the provisions of the Plan, and (c) each such Award shall
conform to such other limits and guidelines as may be established from time to
time by the Board and/or the Committee.

3.3Administration with Respect to Insiders.  

With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b‑3.

3.4Committee Complying with Section 162(m).  

If the Company is a “publicly held corporation” within the meaning of
Section 162(m), the Board may establish a Committee of “outside directors”
within the meaning of Section 162(m) to approve the grant of any Award intended
to result in the payment of Performance-Based Compensation.

3.5Powers of the Committee.  

In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Committee shall have the full and final power and
authority, in its discretion:

(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of Shares, units or monetary value to be subject
to each Award;

(b)to determine the type of Award granted;

(c)to determine the Fair Market Value of Shares or other property;

(d)to determine whether an Award shall be intended to result in
Performance-Based Compensation;

(e)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of Shares, (iv) the timing, terms and conditions of the exercisability
or vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of expiration of any Award,
(vii) the effect of any Participant’s termination of Service on any of the
foregoing, and (viii) all other terms, conditions and restrictions applicable to
any Award or shares acquired pursuant thereto not inconsistent with the terms of
the Plan;

(f)to determine whether an Award will be settled in Shares, cash, other property
or in any combination thereof;

(g)to approve one or more forms of Award Agreement;

(h)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

9

--------------------------------------------------------------------------------

 

(i)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(j)to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose residents may be
granted Awards; and

(k)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.6Option Repricing.  

The Committee shall have the authority, without additional approval by the
shareholders of the Company, to approve a program providing for either (a) the
cancellation of outstanding Options having exercise prices per share greater
than the then Fair Market Value of a Share (“Underwater Awards”) and the grant
in substitution for Underwater Awards of new Options covering the same or a
different number of shares but having a lower exercise price per share then on
the original grant date, or payments in cash, or (b) the substitution of other
Awards for Underwater Awards.

3.7Indemnification.  

In addition to such other rights of indemnification as they may have as members
of the Board or the Committee or as officers or employees of the Participating
Company Group, to the extent permitted by applicable law, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

4.Shares Subject to Plan.

4.1Maximum Number of Shares Issuable.  

Subject to adjustment as provided in Sections 4.2, 4.3, and 4.4, the maximum
aggregate number of Shares that may be issued under the Plan shall be equal to
1,280,000 Shares and shall consist of authorized but unissued or reacquired
Shares or any combination thereof.  Notwithstanding the forgoing, and subject to
adjustment pursuant to Section 4.4, the maximum aggregate number of Shares that
may be subject

10

--------------------------------------------------------------------------------

 

to issuance at any given time in connection with outstanding Awards granted
under the Plan shall not exceed a number equal to ten percent (10%) of the total
number of issued and outstanding Shares (calculated on a non-diluted
basis).  One million two hundred eighty thousand (1,280,000) Shares, subject to
adjustment under Section 4.4,may be  issued as Incentive Stock Options.

4.2Annual Increase in Maximum Number of Shares Issuable.  

Subject to adjustment as provided in Section 4.4, the maximum aggregate number
of Shares that may be issued under the Plan as set forth in Section 4.1 shall be
cumulatively increased on July 1, 2015 and on each subsequent July 1 through and
including July 1, 2024, by a number of shares (the “Annual Increase”) equal to
the smaller of (a) four percent (4%) of the number of Shares of the Company
issued and outstanding on the immediately preceding June 30, or (b) an amount
determined by the Board.  

4.3Share Counting.  If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
Shares acquired pursuant to an Award subject to forfeiture or repurchase are
forfeited or repurchased by the Company for an amount not greater than the
Participant’s purchase price, the Shares allocable to the terminated portion of
such Award or such forfeited or repurchased Shares shall again be available for
issuance under the Plan.  Shares shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash.  Shares withheld or reacquired by the Company in satisfaction of tax
withholding obligations pursuant to Section 14.2 with respect to Options shall
not be available for issuance under the Plan, however, shares withheld for such
basis on other Awards shall again be available for issuance under the Plan.  If
the exercise price of an Option is paid by means of a Net Exercise, then the
number of Shares available for issuance under the Plan shall be reduced by the
gross number of shares subject to the Option exercise.  If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
Shares owned by the Participant, the number of shares available for issuance
under the Plan shall be reduced by the gross number of shares for which the
Option is exercised.

4.4Adjustments for Changes in Capital Structure.  

Subject to any required action by the shareholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Shares effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, share dividend, share
split, reverse share split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
shareholders of the Company in a form other than Shares (excepting regular,
periodic cash dividends) that has a material effect on the Fair Market Value of
Shares, appropriate and proportionate adjustments shall be made in the number
and kind of shares subject to the Plan and to any outstanding Awards, the Annual
Increase, and in the exercise or purchase price per share under any outstanding
Award in order to prevent dilution or enlargement of Participants’ rights under
the Plan.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  If a majority of the shares which are of the
same class as the shares that are subject to outstanding Awards are exchanged
for, converted into, or otherwise become (whether or not pursuant to an
Ownership Change Event) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares.  In

11

--------------------------------------------------------------------------------

 

the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion.  Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the exercise or
purchase price per share shall be rounded up to the nearest whole cent, and in
no event may the exercise or purchase price, if any, under any Award be
decreased to an amount less than the nominal value, if any, of the Shares
subject to such Award.  The Committee in its discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate,
including modification of Performance Goals, Performance Award Formulas and
Performance Periods.  The adjustments determined by the Committee pursuant to
this Section shall be final, binding and conclusive.  

4.5Assumption or Substitution of Awards.  

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or Shares, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Section 409A, any other applicable provisions of the
Code and/or applicable laws.

 

5.

Eligibility, Participation, Minimum Exercise/Purchase Price, and Incentive Stock
Option Limitations.

5.1Persons Eligible for Awards.  

Awards may be granted only to Employees, Consultants and Directors.

5.2Participation in the Plan.  

Awards are granted solely at the discretion of the Committee.  Eligible persons
may be granted more than one Award.  However, eligibility in accordance with
this Section shall not entitle any person to be granted an Award, or, having
been granted an Award, to be granted an additional Award.

5.3Minimum Exercise/Purchase Price.  Notwithstanding anything in this Plan to
the contrary, to the extent required by applicable law, the minimum exercise or
purchase price for a Share shall, after taking into account any adjustment
pursuant to Section 4.4, assumption or substitution pursuant to Section 4.5, or
any other provisions in the Plan impacting the exercise or purchase price for a
Share not be less than the nominal value of a Share.

5.4Incentive Stock Option Limitations.  

 

(a)Persons Eligible.  An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”).  Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.

(b)Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options (granted under all equity plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for Shares having a Fair Market Value
greater than One Hundred Thousand Dollars

12

--------------------------------------------------------------------------------

 

($100,000), the portion of such options which exceeds such amount shall be
treated as Nonstatutory Stock Options.  For purposes of this Section, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of Shares shall be
determined as of the time the option with respect to such Shares are
granted.  If the Code is amended to provide for a limitation different from that
set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code.  If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise of the
Option, shares issued pursuant to each such portion of the Option shall be
separately identified.

6.Share Options.

Options shall be evidenced by Award Agreements specifying the number of Shares
covered thereby, in such form as the Committee shall establish.  Such Award
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

6.1Exercise Price.  

The exercise price for each Option shall be established in the discretion of the
Committee; provided, however, that (a) the exercise price per share shall be not
less than the Fair Market Value of a Share on the effective date of grant of the
Option and (b) no Incentive Stock Option granted to a Ten Percent Owner shall
have an exercise price per share less than one hundred ten percent (110%) of the
Fair Market Value of a Share on the effective date of grant of the
Option.  Notwithstanding the foregoing, subject to Section 5.3, an Option
(whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner that would qualify under the provisions of Sections
409A or 424(a) of the Code.

6.2Exercisability and Term of Options.  

Options shall be exercisable at such time or times, or upon such event or
events, and subject to such terms, conditions, performance criteria and
restrictions as shall be determined by the Committee and set forth in the Award
Agreement evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of seven (7) years after the effective date of
grant of such Option, (b) no Incentive Stock Option granted to a Ten Percent
Owner shall be exercisable after the expiration of five (5) years after the
effective date of grant of such Option and (c) no Option granted to an Employee
who is a non-exempt employee for purposes of the Fair Labor Standards Act of
1938, as amended, shall be first exercisable until at least six (6) months
following the date of grant of such Option (except in the event of such
Employee’s death, disability or retirement, upon a Change in Control, or as
otherwise permitted by the Worker Economic Opportunity Act).  Subject to the
foregoing, unless otherwise specified by the Committee in the grant of an
Option, each Option shall terminate seven (7) years after the effective date of
grant of the Option, unless earlier terminated in accordance with its
provisions.

13

--------------------------------------------------------------------------------

 

6.3Payment of Exercise Price.

(a)Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of Shares being purchased pursuant
to any Option shall be made (i) in cash, by check or in cash equivalent; (ii) if
permitted by the Committee and subject to the limitations contained in
Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Share Tender Exercise
or (3) a Net Exercise; (iii) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(iv) by any combination thereof.  The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration, taking into account such
considerations as it deems advisable, including, without limitation, the
permissibility of such provisions under applicable law.

(b)Limitations on Forms of Consideration.

(i)Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System).  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

(ii)Share Tender Exercise.  A “Share Tender Exercise” means the delivery of a
properly executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole Shares owned by the Participant having a Fair Market Value that does not
exceed the aggregate exercise price for the shares with respect to which the
Option is exercised.  A Share Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s Shares.  If required by the Company,
an Option may not be exercised by tender to the Company, or attestation to the
ownership, of Shares unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

(iii)Net Exercise.  A “Net Exercise” means the delivery of a properly executed
exercise notice followed by a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to a Participant upon the
exercise of an Option by the largest whole number of shares having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised, and (2) the Participant shall pay to
the Company in cash the remaining balance of such aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued.

14

--------------------------------------------------------------------------------

 

(iv)Minimum payment Required.  If any of the foregoing exercise methods are
implemented, the Company shall establish procedures, if required by applicable
law, for the payment of a Share’s nominal value in a form acceptable under
applicable law.

6.4Effect of Termination of Service.

(a)Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested and shall be exercisable after
the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate.

(i)Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months (or such longer or shorter period provided by the Award Agreement) after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

(ii)Death.  If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months (or such
longer or shorter period provided by the Award Agreement) after the
Participant’s termination of Service.

(iii)Termination for Cause.  Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.

(iv)Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

15

--------------------------------------------------------------------------------

 

(b)Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.

6.5Transferability of Options.  

During the lifetime of the Participant, an Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  An
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Notwithstanding the foregoing, to the
extent permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, a Nonstatutory Stock Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S‑8 under the Securities Act.  An
Incentive Stock shall not be assignable or transferable.

7.Restricted Share Units.

Restricted Share Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Share Units subject to the Award, in such form as the
Committee shall establish.  Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

7.1Grant of Restricted Share Unit Awards.  

Restricted Share Unit Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals described in Section 8.4.  If either the grant of
a Restricted Share Unit Award or the Vesting Conditions with respect to such
Award is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 8.3 through 8.5(a).

7.2Purchase Price.  

No monetary payment (other than applicable tax withholding, if any) shall be
required as a condition of receiving a Restricted Share Unit Award, the
consideration for which shall be services actually rendered to a Participating
Company or for its benefit.  

7.3Vesting.  

Restricted Share Unit Awards may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 8.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  The Committee, in its
discretion, may provide in any Award Agreement evidencing a Restricted Share
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to the Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
the satisfaction of the Vesting Conditions automatically shall be determined on
the first to occur of (a) the next

16

--------------------------------------------------------------------------------

 

trading day on which the sale of such shares would not violate the Trading
Compliance Policy; and (b) the last day of the calendar year in which the
original vesting date occurred.

7.4Voting Rights, Dividend Equivalent Rights, and Distributions.  Participants
shall have no voting rights with respect to Shares represented by Restricted
Share Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  However, the Committee, in its discretion, may provide
in the Award Agreement evidencing any Restricted Share Unit Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Shares during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated.  Dividend Equivalent Rights, if any, shall be paid by crediting the
Participant with a cash amount or with additional whole Restricted Share Units
as of the date of payment of such cash dividends on Shares, as determined by the
Committee.  The number of additional Restricted Share Units (rounded down to the
nearest whole number), if any, to be credited shall be determined by dividing
(a) the amount of cash dividends paid on the dividend payment date with respect
to the number of Shares represented by the Restricted Share Units previously
credited to the Participant by (b) the Fair Market Value per Share on such
date.  Unless otherwise determined by the Committee and provided by the Award
Agreement, such cash amount or additional Restricted Share Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time as the Restricted Share Units originally subject to the
Restricted Share Unit Award.  In the event of a dividend or distribution paid in
Shares or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Restricted Share Unit Award so
that it represents the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant would be entitled by reason of
the Shares issuable upon settlement of the Award, and all such new, substituted
or additional securities or other property shall be immediately subject to the
same Vesting Conditions as are applicable to the Award.

7.5Effect of Termination of Service.  

Unless otherwise provided by the Committee and set forth in the Award Agreement
evidencing a Restricted Share Unit Award, if a Participant’s Service terminates
for any reason, whether voluntary or involuntary (including the Participant’s
death or disability), then the Participant shall forfeit to the Company any
Restricted Share Units pursuant to the Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service.

7.6Settlement of Restricted Share Unit Awards.  

The Company shall issue to a Participant on the date on which Restricted Share
Units subject to the Participant’s Restricted Share Unit Award vest or on such
other date determined by the Committee in compliance with Section 409A, if
applicable, and set forth in the Award Agreement one (1) Share (and/or any other
new, substituted or additional securities or other property pursuant to an
adjustment described in Section 7.4) for each Restricted Share Unit then
becoming vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes, if any, and payment to the Company, in
accordance with the conditions set out in the applicable Award Agreement, of an
amount not less than the nominal value of each Share.  If permitted by the
Committee, the Participant may elect,

17

--------------------------------------------------------------------------------

 

consistent with the requirements of Section 409A, to defer receipt of all or any
portion of the Shares or other property otherwise issuable to the Participant
pursuant to this Section, and such deferred issuance date(s) and amount(s)
elected by the Participant shall be set forth in the Award
Agreement.  Notwithstanding the foregoing, the Committee, in its discretion, may
provide for settlement of any Restricted Share Unit Award by payment to the
Participant in cash of an amount equal to the Fair Market Value on the payment
date of the Shares or other property otherwise issuable to the Participant
pursuant to this Section.

7.7Nontransferability of Restricted Share Unit Awards.  

The right to receive shares pursuant to a Restricted Share Unit Award shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to a Restricted Share Unit
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

8.Performance Awards.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall establish.  Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

8.1Types of Performance Awards Authorized.  

Performance Awards may be granted in the form of either Performance Shares or
Performance Units.  Each Award Agreement evidencing a Performance Award shall
specify the number of Performance Shares or Performance Units subject thereto,
the Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.

8.2Initial Value of Performance Shares and Performance Units.  

Unless otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) Share, subject to adjustment as provided in Section 4.4, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant.  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

8.3Establishment of Performance Period, Performance Goals and Performance Award
Formula.  

In granting each Performance Award, the Committee shall establish in writing the
applicable Performance Period, Performance Award Formula and one or more
Performance Goals which, when measured at the end of the Performance Period,
shall determine on the basis of the Performance Award Formula the final value of
the Performance Award to be paid to the Participant.  Unless otherwise permitted
in compliance with the requirements under Section 162(m) with respect to each
Performance Award intended to result in the payment of Performance-Based
Compensation, the Committee shall establish the Performance

18

--------------------------------------------------------------------------------

 

Goal(s) and Performance Award Formula applicable to each Performance Award no
later than the earlier of (a) the date ninety (90) days after the commencement
of the applicable Performance Period or (b) the date on which 25% of the
Performance Period has elapsed, and, in any event, at a time when the outcome of
the Performance Goals remains substantially uncertain.  Once established, the
Performance Goals and Performance Award Formula applicable to a Performance
Award intended to result in the payment of Performance-Based Compensation to a
Covered Employee shall not be changed during the Performance Period.  The
Company shall notify each Participant granted a Performance Award of the terms
of such Award, including the Performance Period, Performance Goal(s) and
Performance Award Formula.

8.4Measurement of Performance Goals.  

Performance Goals shall be established by the Committee on the basis of targets
to be attained (“Performance Targets”) with respect to one or more measures of
business or financial performance (each, a “Performance Measure”), subject to
the following:

(a)Performance Measures.  Performance Measures shall be calculated in accordance
with the Company’s financial statements, or, if such measures are not reported
in the Company’s financial statements, they shall be calculated in accordance
with generally accepted accounting principles, a method used generally in the
Company’s industry, or in accordance with a methodology established by the
Committee prior to the grant of the Performance Award.  As specified by the
Committee, Performance Measures shall be calculated with respect to the Company
and each Subsidiary Corporation consolidated therewith for financial reporting
purposes, one or more Subsidiary Corporations or such division or other business
unit of any of them selected by the Committee.  Unless otherwise determined by
the Committee prior to the grant of the Performance Award, the Performance
Measures applicable to the Performance Award shall be calculated prior to the
accrual of expense for any Performance Award for the same Performance Period and
excluding the effect (whether positive or negative) on the Performance Measures
of any change in accounting standards or any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance
Award.  Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of
Performance Measures in order to prevent the dilution or enlargement of the
Participant’s rights with respect to a Performance Award.  Performance Measures
may be based upon one or more of the following, as determined by the Committee:
(i) revenue; (ii) sales; (iii) expenses; (iv) operating income; (v) gross
margin; (vi) operating margin; (vii) earnings before any one or more of:
share-based compensation expense, interest, taxes, depreciation and
amortization; (viii) pre-tax profit; (ix) net operating income; (x) net income;
(xi) economic value added; (xii) free cash flow; (xiii) operating cash flow;
(xiv) balance of cash, cash equivalents and marketable securities; (xv) Share
price; (xvi) earnings per share; (xvii) return on shareholder equity; (xviii)
return on capital; (xix) return on assets; (xx) return on investment; (xxi)
total shareholder return; (xxii) employee satisfaction; (xxiii) employee
retention; (xxiv) market share; (xxv) customer satisfaction; (xxvi) product
development; (xxvii) research and development expenses; (xxviii) completion of
an identified special project; and (xxix) completion of a joint venture or other
corporate transaction.

(b)Performance Targets.  Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the

19

--------------------------------------------------------------------------------

 

Performance Target level attained during the applicable Performance Period.  A
Performance Target may be stated as an absolute value, an increase or decrease
in a value, or as a value determined relative to an index, budget or other
standard selected by the Committee.

8.5Settlement of Performance Awards.

(a)Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

(b)Discretionary Adjustment of Award Formula.  In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
Covered Employee to reflect such Participant’s individual performance in his or
her position with the Company or such other factors as the Committee may
determine.  If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula.  No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.

(c)Effect of Leaves of Absence.  Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in unpaid leaves of absence during a Performance Period shall be prorated
on the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on an unpaid leave of
absence.

(d)Notice to Participants.  As soon as practicable following the Committee’s
determination and certification in accordance with Sections 8.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.

(e)Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 8.5(a) and (b), but in any event within the Short-Term Deferral Period
described in Section 13.1 (except as otherwise provided below or consistent with
the requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award.  Payment of such
amount shall be made in cash, Shares, or a combination thereof as determined by
the Committee.  Unless otherwise provided in the Award Agreement evidencing a
Performance Award, payment shall be made in a lump sum.  If permitted by the
Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the payment to be

20

--------------------------------------------------------------------------------

 

made to the Participant pursuant to this Section, and such deferred payment
date(s) elected by the Participant shall be set forth in the Award
Agreement.  If any payment is to be made on a deferred basis, the Committee may,
but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.

(f)Provisions Applicable to Payment in Shares.  If payment is to be made in
Shares, the number of such shares shall be determined by dividing the final
value of the Performance Award by the Fair Market Value of a Share determined by
the method specified in the Award Agreement.  Shares issued in payment of any
Performance Award may be fully vested and freely transferable shares or may be
Shares subject to Vesting Conditions.

8.6Voting Rights; Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to Shares represented by Performance
Share Awards until the date of the issuance of such shares, if any (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Performance Share Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Shares during the period beginning on the date the
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date on which the Performance Shares are settled or the date
on which they are forfeited.  Such Dividend Equivalent Rights, if any, shall be
credited to the Participant either in cash or in the form of additional whole
Performance Shares as of the date of payment of such cash dividends on Shares,
as determined by the Committee.  The number of additional Performance Shares
(rounded down to the nearest whole number), if any, to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on the dividend
payment date with respect to the number of Shares represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
Share on such date.  Dividend Equivalent Rights may be paid currently or may be
accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee.  Settlement of Dividend
Equivalent Rights may be made in cash, Shares, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 8.5.  Dividend Equivalent
Rights shall not be paid with respect to Performance Units.  In the event of a
dividend or distribution paid in Shares or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends) to which the Participant
would be entitled by reason of the Shares issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

8.7Effect of Termination of Service.  

Unless otherwise provided by the Committee and set forth in the Award Agreement
evidencing a Performance Award, the effect of a Participant’s termination of
Service on the Performance Award shall be as follows:

(a)Death or Disability.  If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period

21

--------------------------------------------------------------------------------

 

applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period.  Payment shall be made following the end
of the Performance Period in any manner permitted by Section 8.5.

(b)Other Termination of Service.  If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its discretion, may waive the
automatic forfeiture of all or any portion of any such Award and determine the
final value of the Performance Award in the manner provided by
Section 8.7(a).  Payment of any amount pursuant to this Section shall be made
following the end of the Performance Period in any manner permitted by
Section 8.5.

8.8Nontransferability of Performance Awards.  

Prior to settlement in accordance with the provisions of the Plan, no
Performance Award shall be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.  All rights with respect to
a Performance Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant or the Participant’s
guardian or legal representative.

9.Cash-Based Awards and Other Share-Based Awards.

Cash-Based Awards and Other Share-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall establish.  Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

9.1Grant of Cash-Based Awards.  

Subject to the provisions of the Plan, the Committee, at any time and from time
to time, may grant Cash-Based Awards to Participants in such amounts and upon
such terms and conditions, including the achievement of performance criteria, as
the Committee may determine.

9.2Grant of Other Share-Based Awards.  

The Committee may grant other types of equity-based or equity-related Awards not
otherwise described by the terms of this Plan (including the grant or offer for
sale of unrestricted securities, share-equivalent units, stock appreciation
units, securities or debentures convertible into Shares or other forms
determined by the Committee) in such amounts and subject to such terms and
conditions as the Committee shall determine.  Other Share-Based Awards may be
made available as a form of payment in the settlement of other Awards or as
payment in lieu of compensation to which a Participant is otherwise
entitled.  Other Share-Based Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws.

22

--------------------------------------------------------------------------------

 

9.3Value of Cash-Based and Other Share-Based Awards.  

Each Cash-Based Award shall specify a monetary payment amount or payment range
as determined by the Committee.  Each Other Share-Based Award shall be expressed
in terms of Shares or units based on such Shares, as determined by the
Committee.  The Committee may require the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 8.4, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award.  If the Committee exercises its discretion to establish performance
criteria, the final value of Cash-Based Awards or Other Share-Based Awards that
will be paid to the Participant will depend on the extent to which the
performance criteria are met.  The establishment of performance criteria with
respect to the grant or vesting of any Cash-Based Award or Other Share-Based
Award intended to result in Performance-Based Compensation shall follow
procedures substantially equivalent to those applicable to Performance Awards
set forth in Section 8.

9.4Payment or Settlement of Cash-Based Awards and Other Share-Based Awards.  

Payment or settlement, if any, with respect to a Cash-Based Award or an Other
Share-Based Award shall be made in accordance with the terms of the Award, in
cash, Shares or other securities or any combination thereof as the Committee
determines.  The determination and certification of the final value with respect
to any Cash-Based Award or Other Share-Based Award intended to result in
Performance-Based Compensation shall comply with the requirements applicable to
Performance Awards set forth in Section 8.  To the extent applicable, payment or
settlement with respect to each Cash-Based Award and Other Share-Based Award
shall be made in compliance with the requirements of Section 409A.

9.5Voting Rights; Dividend Equivalent Rights and Distributions.

Participants shall have no voting rights with respect to Shares represented by
Other Share-Based Awards until the date of the issuance of such Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), if any, in settlement of such
Award.  However, the Committee, in its discretion, may provide in the Award
Agreement evidencing any Other Share-Based Award that the Participant shall be
entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Shares during the period beginning on the date such Award is
granted and ending, with respect to each Share subject to the Award, on the
earlier of the date the Award is settled or the date on which it is
terminated.  Such Dividend Equivalent Rights, if any, shall be paid in
accordance with the provisions set forth in Section 7.4.  Dividend Equivalent
Rights shall not be granted with respect to Cash-Based Awards.  In the event of
a dividend or distribution paid in Shares or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.4, appropriate adjustments shall be made in the
Participant’s Other Share-Based Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends) to which the Participant
would be entitled by reason of the Shares issuable upon settlement of such
Award, and all such new, substituted or additional securities or other property
shall be immediately subject to the same Vesting Conditions and performance
criteria, if any, as are applicable to the Award.

9.6Effect of Termination of Service.  

Each Award Agreement evidencing a Cash-Based Award or Other Share-Based Award
shall set forth the extent to which the Participant shall have the right to
retain such Award following termination of the Participant’s

23

--------------------------------------------------------------------------------

 

Service.  Such provisions shall be determined in the discretion of the
Committee, need not be uniform among all Cash-Based Awards or Other Share-Based
Awards, and may reflect distinctions based on the reasons for termination,
subject to the requirements of Section 409A, if applicable.

9.7Nontransferability of Cash-Based Awards and Other Share-Based Awards.  

Prior to the payment or settlement of a Cash-Based Award or Other Share-Based
Award, the Award shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.  The Committee may impose
such additional restrictions on any Shares issued in settlement of Cash-Based
Awards and Other Share-Based Awards as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any state
securities laws or foreign law applicable to such Shares.

10.Standard Forms of Award Agreement.

10.1Award Agreements.  

Each Award shall comply with and be subject to the terms and conditions set
forth in the appropriate form of Award Agreement approved by the Committee and
as amended from time to time.  No Award or purported Award shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement, which execution may be evidenced by electronic means.

10.2Authority to Vary Terms.  

The Committee shall have the authority from time to time to vary the terms of
any standard form of Award Agreement either in connection with the grant or
amendment of an individual Award or in connection with the authorization of a
new standard form or forms; provided, however, that the terms and conditions of
any such new, revised or amended standard form or forms of Award Agreement are
not inconsistent with the terms of the Plan.

11.Change in Control.

11.1Effect of Change in Control on Awards.  

Subject to the requirements and limitations of Section 409A, if applicable, the
Committee may provide for any one or more of the following:

(a)Accelerated Vesting.  In its discretion, the Committee may provide in the
grant of any Award or at any other time may take action it deems appropriate to
provide for acceleration of the exercisability, settlement, and/or vesting in
connection with a Change in Control of each or any outstanding Award or portion
thereof and shares acquired pursuant thereto upon such conditions, including
termination of the Participant’s Service prior to, upon, or following the Change
in Control, and to such extent as the Committee determines.  Further, unless
otherwise provided by the applicable Award Agreement or determined by the
Committee and subject to Section 13.4(f), in the event that the Acquiror (as
defined below) elects not to assume, continue or substitute for, in accordance
with Section 11.1(b), any portion of an Award outstanding immediately prior to
the Change in Control, the exercisability and/or vesting of such portion of the

24

--------------------------------------------------------------------------------

 

Award held by a Participant whose Service has not terminated prior to the Change
in Control shall be accelerated in full effective as of a date prior to, but
conditioned upon, the consummation of the Change in Control as determined by the
Committee.

(b)Assumption, Continuation or Substitution.  In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume, substitute for, or continue
the Company’s rights and obligations under each or any Award or portion thereof
outstanding immediately prior to the Change in Control or substitute for each or
any such outstanding Award or portion thereof a substantially equivalent award
with respect to the Acquiror’s shares, as applicable.  For purposes of this
Section, if so determined by the Committee in its discretion, an Award
denominated in Shares shall be deemed assumed if, following the Change in
Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each Share
subject to the Award immediately prior to the Change in Control, the
consideration (whether shares, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise or
settlement of the Award, for each Share subject to the Award, to consist solely
of common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Shares pursuant to the Change in
Control.  Any Award or portion thereof which is neither assumed or continued by
the Acquiror in connection with the Change in Control nor exercised or settled
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.

(c)Cash-Out of Outstanding Share-Based Awards.  The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in Shares or
portion thereof outstanding immediately prior to the Change in Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Committee) of Shares subject to such canceled Award in (i) cash, (ii) Shares or
of a corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the Fair Market Value of the consideration to be paid
per Share in the Change in Control, reduced (but not below zero) by the exercise
or purchase price per share, if any, under such Award.  In the event such
determination is made by the Committee, an Award having an exercise or purchase
price per share equal to or greater than the Fair Market Value of the
consideration to be paid per Share in the Change in Control may be canceled
without payment of consideration to the holder thereof.  Payment pursuant to
this Section (reduced by applicable withholding taxes, if any) shall be made to
Participants in respect of the vested portions of their canceled Awards as soon
as practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

11.2Effect of Change in Control on Nonemployee Director Awards.  

Subject to the requirements and limitations of Section 409A, if applicable,
including as provided

25

--------------------------------------------------------------------------------

 

by Section 13.4(f), in the event of a Change in Control, each outstanding
Nonemployee Director Award shall become immediately exercisable and vested in
full and, except to the extent assumed, continued or substituted for pursuant to
Section 11.1(b), shall be settled effective immediately prior to the time of
consummation of the Change in Control.

11.3Federal Excise Tax Under Section 4999 of the Code.  

 

(a)Excess Parachute Payment.  If any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such acceleration of vesting,
payment or benefit as an “excess parachute payment” under Section 280G of the
Code, or if such actions would result in the loss of a corporate tax deduction
under Section 280G, then, provided such election would not subject the
Participant to taxation under Section 409A, the Participant shall elect to
reduce the amount of any acceleration of vesting called for under the Award in
order to avoid such characterization.  Unless the Participant is subject to a
written agreement between the Participant and a Participating Company governing
the order of reduction, to the extent amounts are to be reduced, then payments
shall be accomplished by reducing or eliminating severance payments that the
Participant may become entitled to, then reducing or eliminating cash bonus
payments, then by the reduction, or elimination of equity awards which are
valued in full for purposes of Section 280G of the Code, then the reduction or
elimination of accelerated vesting or settlement of other equity awards and
finally the reduction or elimination of other compensatory payments.  Such
reductions shall first come from each category to the extent such amounts
constitute Section 409A Deferred Compensation and with respect to any category
in which there are multiple awards or grants, in reverse chronological order
(i.e. with the most recent grant or award reduced or eliminated first).

(b)Determination by Independent Accountants.  To aid the Participant in making
any election called for under Section 11.3(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 11.3(a),
the Company shall request a determination in writing by the professional firm
engaged by the Company for general tax purposes, or, if the tax firm so engaged
by the Company is serving as accountant or auditor for the Acquiror, the Company
will appoint a nationally recognized tax firm to make the determinations
required by this Section. (the “Tax Firm”).  As soon as practicable thereafter,
the Tax Firm shall determine and report to the Company and the Participant the
amount of such acceleration of vesting, payments and benefits which would
produce the greatest after-tax benefit to the Participant.  For the purposes of
such determination, the Tax Firm may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Participant shall furnish to the Tax Firm such
information and documents as the Tax Firm may reasonably request in order to
make its required determination.  The Company shall bear all fees and expenses
the Tax Firm charge in connection with its services contemplated by this
Section.

12.Compliance with Applicable Law.

The grant of Awards and the issuance of Shares or other property pursuant to any
Award shall be subject to compliance with all requirements of all applicable
securities and other applicable laws rules and regulations, approvals by
government agencies as may be required or as

26

--------------------------------------------------------------------------------

 

the Company deems necessary or advisable, and the requirements of any stock
exchange or market system upon which the Shares may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been
obtained.  As a condition to issuance of any Shares, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

13.Compliance with Section 409A.

13.1Awards Subject to Section 409A.

With respect to Awards granted to Participants who are, or become, subject to
taxation under the Code, the Company intends that Awards granted pursuant to the
Plan shall either be exempt from or comply with Section 409A, and the Plan shall
be so construed.  The provisions of this Section 13 shall apply to any Award or
portion thereof that constitutes or provides for payment of Section 409A
Deferred Compensation.  Such Awards may include, without limitation:

(a)An Option that includes any feature for the deferral of compensation other
than the deferral of recognition of income until the later of (i) the exercise
or disposition of the Award or (ii) the time the Shares acquired pursuant to the
exercise of the Award first becomes substantially vested.

(b)Any Restricted Share Unit Award, Performance Award, Cash-Based Award or Other
Share-Based Award that either (i) provides by its terms for settlement of all or
any portion of the Award at a time or upon an event that will or may occur later
than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture.  For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

13.2Deferral and/or Distribution Elections.  

Except as otherwise permitted or required by Section 409A, the following rules
shall apply to any compensation deferral and/or

27

--------------------------------------------------------------------------------

 

payment elections (each, an “Election”) that may be permitted or required by the
Committee pursuant to an Award providing Section 409A Deferred Compensation:

(a)Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

(b)Elections shall be made by the end of the Participant’s taxable year prior to
the year in which services commence for which an Award may be granted to the
Participant.

(c)Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 13.3.

13.3Subsequent Elections.  

Except as otherwise permitted or required by Section 409A, any Award providing
Section 409A Deferred Compensation which permits a subsequent Election to delay
the payment or change the form of payment in settlement of such Award shall
comply with the following requirements:

(a)No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

(b)Each subsequent Election related to a payment in settlement of an Award not
described in Section 13.4(a)(ii), 13.4(a)(iii) or 13.4(a)(vi) must result in a
delay of the payment for a period of not less than five (5) years from the date
on which such payment would otherwise have been made.

(c)No subsequent Election related to a payment pursuant to Section 13.4(a)(iv)
shall be made less than twelve (12) months before the date on which such payment
would otherwise have been made.

(d)Subsequent Elections shall continue in effect until a written revocation or
change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 13.3.

13.4Payment of Section 409A Deferred Compensation.

(a)Permissible Payments.  Except as otherwise permitted or required by Section
409A, an Award providing Section 409A Deferred Compensation must provide for
payment in settlement of the Award only upon one or more of the following:

(i)The Participant’s “separation from service” (as defined by Section 409A);

28

--------------------------------------------------------------------------------

 

(ii)The Participant’s becoming “disabled” (as defined by Section 409A);

(iii)The Participant’s death;

(iv)A time or fixed schedule that is either (i) specified by the Committee upon
the grant of an Award and set forth in the Award Agreement evidencing such Award
or (ii) specified by the Participant in an Election complying with the
requirements of Section 13.2 or 13.3, as applicable;

(v)A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or

(vi)The occurrence of an “unforeseeable emergency” (as defined by Section 409A).

(b)Installment Payments.  It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

(c)Required Delay in Payment to Specified Employee Pursuant to Separation from
Service.  Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 13.4(a)(i) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death.  All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

(d)Payment Upon Disability.  All distributions of Section 409A Deferred
Compensation payable pursuant to Section 13.4(a)(ii) by reason of a Participant
becoming disabled shall be paid in a lump sum or in periodic installments as
established by the Participant’s Election.  If the Participant has made no
Election with respect to distributions of Section 409A Deferred Compensation
upon becoming disabled, all such distributions shall be paid in a lump sum upon
the determination that the Participant has become disabled.

(e)Payment Upon Death.  If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

29

--------------------------------------------------------------------------------

 

(f)Payment Upon Change in Control.  Notwithstanding any provision of the Plan or
an Award Agreement to the contrary, to the extent that any amount constituting
Section 409A Deferred Compensation would become payable under this Plan by
reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A.  Any Award which constitutes Section 409A Deferred Compensation and which
would vest and otherwise become payable upon a Change in Control as a result of
the failure of the Acquiror to assume, continue or substitute for such Award in
accordance with Section 11.1(b) shall vest to the extent provided by such Award
but shall be converted automatically at the effective time of such Change in
Control into a right to receive, in cash on the date or dates such award would
have been settled in accordance with its then existing settlement schedule (or
as required by Section 13.4(c)), an amount or amounts equal in the aggregate to
the intrinsic value of the Award at the time of the Change in Control.

(g)Payment Upon Unforeseeable Emergency. The Committee shall have the authority
to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment pursuant to Section 13.4(a)(vi)
in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
unforeseeable emergency. In such event, the amount(s) distributed with respect
to such unforeseeable emergency cannot exceed the amounts reasonably necessary
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award. All
distributions with respect to an unforeseeable emergency shall be made in a lump
sum upon the Committee’s determination that an unforeseeable emergency has
occurred.  The Committee’s decision with respect to whether an unforeseeable
emergency has occurred and the manner in which, if at all, the payment in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

(h)Prohibition of Acceleration of Payments. Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.

(i)No Representation Regarding Section 409A Compliance.  Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A.  No Participating Company
shall be liable for any tax, penalty or interest imposed on a Participant by
Section 409A.

14.Tax Withholding.

14.1Tax Withholding in General.  

The Company shall have the right to deduct from any and all payments made under
the Plan, or to require the Participant, through payroll withholding, cash
payment or otherwise, to make adequate provision for, the federal, state, local

30

--------------------------------------------------------------------------------

 

and foreign taxes (including social insurance), if any, required by law to be
withheld by any Participating Company with respect to an Award or the shares
acquired pursuant thereto.  The Company shall have no obligation to deliver
Shares, to release Shares from an escrow established pursuant to an Award
Agreement, or to make any payment in cash under the Plan until the Participating
Company Group’s tax withholding obligations have been satisfied by the
Participant.

14.2Withholding in or Directed Sale of Shares.  

The Company shall have the right, but not the obligation, to deduct from the
Shares issuable to a Participant upon the exercise or settlement of an Award, or
to accept from the Participant the tender of, a number of whole Shares having a
Fair Market Value, as determined by the Company, equal to all or any part of the
tax withholding obligations of any Participating Company.  The Fair Market Value
of any Shares withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.  The Company may require a Participant to direct a
broker, upon the vesting, exercise or settlement of an Award, to sell a portion
of the shares subject to the Award determined by the Company in its discretion
to be sufficient to cover the tax withholding obligations of any Participating
Company and to remit an amount equal to such tax withholding obligations to such
Participating Company in cash.

15.Amendment, Suspension or Termination of Plan.

The Committee may amend, suspend or terminate the Plan at any time.  However,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of Shares that may be issued under the
Plan (except by operation of the provisions of Sections 4.2, 4.3, and 4.4),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule,
including the rules of any stock exchange or quotation system upon which the
Shares may then be listed or quoted.  No amendment, suspension or termination of
the Plan shall affect any then outstanding Award unless expressly provided by
the Committee.  Except as provided by the next sentence, no amendment,
suspension or termination of the Plan may have a materially adverse effect on
any then outstanding Award without the consent of the
Participant.  Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Committee may, in its sole and absolute
discretion and without the consent of any Participant, amend the Plan or any
Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A.

16.Miscellaneous Provisions.

16.1Repurchase Rights.  

Shares issued under the Plan may be subject to one or more repurchase options,
or other conditions and restrictions as determined by the Committee in its
discretion at the time the Award is granted.  The Company shall have the right
to assign at any time any repurchase right it may have, whether or not such
right is then exercisable, to one or more persons as may be selected by the
Company.  Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of Shares
hereunder and shall promptly present to the Company any and all certificates
representing Shares acquired

31

--------------------------------------------------------------------------------

 

hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.

16.2Forfeiture Events.

(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service, or any accounting restatement due to material noncompliance of the
Company with any financial reporting requirements of securities laws as a result
of which, and to the extent that, such reduction, cancellation, forfeiture, or
recoupment is required by applicable securities laws.

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.

16.3Provision of Information.  

Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s
ordinary shareholders.

16.4Rights as Employee, Consultant or Director.  

No person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

16.5Rights as a Shareholder.  

A Participant shall have no rights as a shareholder with respect to any Shares
covered by an Award until the date of the issuance of such shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.4 or another provision
of the Plan.

32

--------------------------------------------------------------------------------

 

16.6Delivery of Title to Shares.  

Subject to any governing rules or regulations, the Company shall issue or cause
to be issued the Shares acquired pursuant to an Award and shall deliver such
shares to or for the benefit of the Participant by means of one or more of the
following: (a) by delivering to the Participant evidence of book entry Shares
credited to the account of the Participant, (b) by depositing such Shares for
the benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such Shares to the Participant in
certificate form.

16.7Fractional Shares.  

The Company shall not be required to issue fractional shares upon the exercise
or settlement of any Award.

16.8Retirement and Welfare Plans.  

Neither Awards made under this Plan nor Shares or cash paid pursuant to such
Awards may be included as “compensation” for purposes of computing the benefits
payable to any Participant under any Participating Company’s retirement plans
(both qualified and non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.

16.9Beneficiary Designation.  

Subject to local laws and procedures, each Participant may file with the Company
a written designation of a beneficiary who is to receive any benefit under the
Plan to which the Participant is entitled in the event of such Participant’s
death before he or she receives any or all of such benefit.  Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation may be subject to the consent of
the Participant’s spouse.  If a Participant dies without an effective
designation of a beneficiary who is living at the time of the Participant’s
death, the Company will pay any remaining unpaid benefits to the Participant’s
legal representative.

16.10Severability.  

If any one or more of the provisions (or any part thereof) of this Plan shall be
held invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan shall not in any way be affected or impaired thereby.

16.11No Constraint on Corporate Action.  

Nothing in this Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company’s or another Participating Company’s right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets; or (b) limit the right or
power of the Company or another Participating Company to take any action which
such entity deems to be necessary or appropriate.

16.12Unfunded Obligation.  

Participants shall have the status of general unsecured creditors of the
Company.  Any amounts payable to Participants pursuant to the Plan shall be
considered unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974.  No Participating Company shall be required to segregate any monies from
its general funds, or to create any trusts,

33

--------------------------------------------------------------------------------

 

or establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

16.13No Representations or Covenants with respect to Tax Qualification.

Although the Company may endeavor to (a) qualify an Award for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States (e.g., incentive stock options under Section 422 of the Code) or
(b) avoid adverse tax treatment (e.g., under Section 409A), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, anything to the contrary in this
Plan, including Section 13 hereof, notwithstanding.  The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.

16.14Choice of Law.  

Except to the extent governed by applicable federal law, the validity,
interpretation, construction and performance of the Plan and each Award
Agreement shall be governed by the laws of Ireland, without regard to its
conflict of law rules.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Nexvet Biopharma Public Limited Company 2015 Equity
Incentive Plan as duly adopted by the Board on October 14, 2014, as amended by
the Board on January 16, 2015, and as further amended by the Compensation
Committee on 2 September 2015.

 

[g20150903205053542795.jpg]

 

Geraldine Farrell, Secretary

 

34

--------------------------------------------------------------------------------

 

PLAN HISTORY AND NOTES TO COMPANY1

October 14, 2014

Board adopts Plan with a reserve of 1,600,000 shares (subject to increases and
other adjustments as provided by the Plan), subject to approval by the
shareholders of the Company.

November 17, 2014

Plan approved by the shareholders of the Company.

November 17, 2014

Number of shares reserved under the Plan adjusted to 1,280,000 in order to
reflect 5-for-4 forward split approved by Board and shareholders of the Company.

 

IMPORTANT NOTE – Initial IRC 162(m) approval:

At first annual shareholders meeting following close of 3rd calendar year
following the calendar year of IPO (unless plan is materially amended at an
earlier date), obtain public company shareholder approval of amendment to plan
to add Section 162(m) grant limits as described in sample Section 5.5 and to
approve the material terms of the performance goals as required by Treas. Reg.
1.162-27(e)(4).  See Treas. Reg. 1.162-27(f) (private to public company
transition rule).  Proposed IRS regulations (6/24/2011) state that this
transitional exemption applies only to stock options, SARs and
performance-vesting restricted stock.  It does not apply to performance-based
RSUs or performance shares or units.  If these regulations are finalized,
post-IPO shareholder approval will be required before the company can grant IRC
162(m) exempt performance-based RSUs, performance shares or performance units.

“5.5Section 162(m) Award Limits.  Subject to adjustment as provided in
Section 4.4, no Covered Employee shall be granted within any fiscal year of the
Company one or more Awards intended to qualify for treatment as
Performance-Based Compensation which in the aggregate are for more than [●]
shares or, if applicable, which could result in such Covered Employee receiving
more than $[●] for each full fiscal year of the Company contained in the
Performance Period for such Award.”

 

IMPORTANT NOTE - IRC 162(m) 5 year reapproval of performance goals:

Because the Committee may change the targets under performance goals,
Section 162(m) requires shareholder reapproval of the material terms of
performance goals no later than the annual meeting in the 5th year following the
year in which the public company shareholders initially approved such material
terms.  See Treas. Reg. 1.162-27(e)(4)(vi).  In addition, at this time, the
Company may wish to consider increasing ISO limit.

 

 